DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 
Claim Objections
Claims are objected to because of the following informalities: 
Claim 1: 
 “the least one of the decks comprises” is believed to be in error for --the at least one of the decks comprises--
recitations of “core engine flow stream” are believed to be in error for --core engine air flow stream--
recitations of “the air” are believed to be in error for --air--
“from at least one of the decks through which the” is believed to be in error for --from at least one of the decks, through which the--
Claims 2-4: “the conduit” is believed to be in error for --the respective conduit--
Claim 6: “the deck” is believed to be in error for --the at least one of the decks-- 
Claim 8: recitations of "core engine flow stream" are believed to be in error for --core engine air flow stream--
Claim 12: 
“the plurality of decks” is believed to be in error for --the decks--
the recitation “the walls of the plurality of decks forms” is believed to be in error for --the walls of the decks form--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear whether the “element that is fixed to the respective wall” is fixed by welding as per claim 2 upon which it depends, or whether there is some other fixation. It is further unclear whether claim 4 is attempting to claim subject matter that is broader than claim 2 (i.e. by claiming generic fixation rather than welding), in which case a rejection under 112d would be appropriate, and in which case it is unclear which limitation is the governing limitation (i.e. metes and bounds unclear).
Regarding claim 12, the recitation “the walls of the plurality of decks forms a ring that prolongs a radially external wall of the inter-flow stream compartment” renders the claim indefinite because it is unclear what Applicant means by “prolongs a radially external wall of the inter-flow stream compartment”. In this case, any physical connection between the wall of the decks and the inter-flow stream compartment is considered to satisfy the limitation. 
Furthermore, the recitation appears to contradict claim 1 requiring decks to be separate and distant from the vanes between which they are located, by requiring the decks to then form a ring. If Applicant means to claim the decks are arranged in a ring (i.e. circumferentially distributed, without structurally forming a single continuous ring) as is best supported under 112a, the claims must be recited as such. 
Finally, the recitation “roots of the plurality of vanes” renders the claim indefinite because it is unclear whether these roots are the same as, or different from, the inner radial ends of the plurality of vanes claimed in claim 1. They are interpreted to be the same. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge 10837364 in view of Tajiri 20180058472 and Storage 8387362.

Regarding claim 1, Roberge teaches an aircraft turbomachine (20) comprising a core engine air flow stream (C) passing through a low pressure compressor (44) and a high pressure compressor (52), 

    PNG
    media_image1.png
    516
    799
    media_image1.png
    Greyscale

a fan air flow stream (B) is located around the core engine flow stream and coaxially with the core engine flow stream (Fig 1);
an air flow straightener (Fig 1 above) acting on air passing in the fan air flow stream (Fig 1), the air flow straightener comprising a plurality of vanes (Fig 1) distributed around a principal axis (A) of the turbomachine, and decks between the plurality of vanes (decks between vanes exist as part of a circumferentially distributed arrangement of vanes), each of decks is located between respective internal radial ends of two adjacent vanes of the plurality of vanes (Fig 1 depicts a standard, conventional turbofan engine, and the structure labeled in Fig 1 was recognizable to anyone of ordinary skill in the art as one of a plurality of circumferentially distributed vanes having the above-claimed structure), wherein each of the decks comprises a wall partly delimiting the fan air flow stream (Fig 1 above), 
a pressurized air circuit (Fig 2) draws off air in the high pressure compressor (at 117, Fig 2), to produce a pressurized air flow that supplies at least one component of the turbomachine (at least compressor and turbine components and/or the components forming the paths 126, 128; Col.5 ll.14-18), 
said at least one component being radially located in the turbomachine closer to the principal axis of the turbomachine than the core engine flow stream (Fig 2), 
wherein the pressurized air circuit comprises a heat exchanger (118) between the pressurized air flow and the air flow passing through the fan flow stream (Fig 2). 
Roberge describes the pressurized air flow as a “coolant” (Col.1 ll.22-25).
Roberge does not teach each of the decks is separate and distant from the two adjacent vanes between which the deck is located; and wherein the heat exchanger is formed from at least one of the decks through which the pressurized air flow passes, said respective wall of the at least one of the decks exchanging heat between the pressurized air flow and the air flow passing in the fan air flow stream, and wherein the least one of the decks comprises a respective conduit in which the pressurized air flows.
However, Tajiri teaches an aircraft turbomachine (10 in Figs 1, 7) comprising: 
a core engine air flow stream (44) passing through a low pressure compressor and a high pressure compressor (24; [0023]); 
a fan air flow stream (46) is located around the core engine flow stream and coaxially with the core engine flow stream (Fig 1); 

    PNG
    media_image2.png
    857
    1281
    media_image2.png
    Greyscale

an air flow straightener (incl. 630) acting on air passing in the fan air flow stream (Fig 7), the air flow straightener comprising a plurality of vanes (630; Fig 7) distributed around a principal axis (Fig 1 above, and Fig 7) of the turbomachine, and decks (650; [0001, 0027, 78-79, 61]) between the plurality of vanes (Fig 7), each of the decks is located between respective radial ends of two adjacent vanes of the plurality of vanes (Fig 7), wherein each of the decks is separate and distant from the two adjacent vanes between which the deck is located and comprises a wall partly delimiting the fan air flow stream (Figs 7-8E); and 
a pressurized air circuit ([0029]) conducting pressurized air (air has a pressure in order to flow);
wherein a heat exchanger (650 is a cooler) is formed from at least one of the decks through which the pressurized air passes (via 620, 624, 622), said respective wall of the at least one of the decks exchanging heat between the pressurized air and the air flow passing in the fan air flow stream (Fig 7), and 
wherein the least one of the decks comprises a respective conduit (620) in which the pressurized air flows (Fig 7).
Tajiri further teaches the deck surface heat exchanger(s) (650) being adjustable 8A-8E depending on the desired thermal performance for the given operating condition(s) ([0003-6, 0064-71]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the generic heat exchanger(s) of Roberge to be deck surface heat exchanger(s) as taught by Tajiri, in order to adjust the thermal performance for the given operating conditions(s), thereby balancing the need for cooling with the tolerable aerodynamic drag (Tajiri, [0071]).
Roberge in view of Tajiri, does not teach radial ends at which the deck(s) is/are located, being internal radial ends. 
However, Storage teaches an aircraft turbomachine (10; Figs 1-2, 5, 7) comprising: 
a core engine air flow stream (50) passing through a low pressure compressor and a high pressure compressor (Fig 1); a fan air flow stream (52) located around the core engine flow stream and coaxially with the core engine flow stream (Fig 1); 

    PNG
    media_image3.png
    650
    1105
    media_image3.png
    Greyscale

an air flow straightener (AFS, Fig 1 above) acting on air passing in the fan air flow stream (Fig 1), the air flow straightener comprising a plurality of vanes (Fig 7 below) distributed around a principal axis (11) of the turbomachine (Figs 1, 7), and 

    PNG
    media_image4.png
    900
    836
    media_image4.png
    Greyscale

decks (300 with 360) between the plurality of vanes (Fig 7), each of the decks being optionally located between respective external radial ends (Fig 7) or respective internal radial ends (Col.3 ll.24-39; Col.6 ll.51-55) of two adjacent vanes of the plurality of vanes (Fig 7), wherein each of the decks is separate and distant from the two adjacent vanes between which the deck is located and comprises a wall (360) partly delimiting the fan air flow stream (Fig 7); and 
a pressurized fluid circuit conduiting fluid flow (Col.3 ll.3-23), 
wherein a heat exchanger (300; Col.6 ll.10-45) is formed from at least one of the decks through which the pressurized fluid flow passes (via 332), said respective wall of the at least one of the decks exchanging heat between the pressurized fluid flow and the air flow passing in the fan air flow stream (Figs 5-7), and 
wherein the least one of the decks comprises a respective conduit (incl. 322) in which the pressurized fluid flows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the heat exchanger decks of Roberge in view of Tajiri at the inner radial ends of the vanes as taught by Storage, because Storage teaches heat exchanger decks may be placed at either the inner radial ends or the outer radial ends of the plurality of vanes as substitutionally equivalent arrangements (Storage, Col.3 ll.24-39, Col.6 ll.51-55). 
Regarding claim 2, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above. Roberge in view of Tajiri and Storage as discussed so far, does not teach the conduit is welded to the respective wall of the at least one of the decks and the conduit is in thermal contact with the respective wall of the at least one of the decks.
However, Tajiri teaches manufacturing the heat exchanger deck(s) using combinations of methods including welding ([0035,61]). By forming the entire body (including conduits) by welding, Tajiri teaches the conduit is welded to the respective wall of the at least one of the decks ([0030-35, 61]). Tajiri further teaches the conduit(s) being integrally formed in the deck(s) ([0029, 61-62]) and that the conduit is in thermal contact with the respective wall of the at least one of the decks (Fig 7; thermal contact required to cool the pressurized air; [0037, 61-62]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger(s) of Roberge in view of Tajiri and Storage to be deck surface heat exchanger(s) as taught by Tajiri, in order to adjust the thermal performance for the given operating conditions(s), thereby balancing the need for cooling with the tolerable aerodynamic drag (Tajiri, [0071]). 

Regarding claim 3, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above. Roberge in view of Tajiri and Storage as discussed so far, does not teach the conduit is composed of a single piece with at least part of the at least one decks. 
However, Tajiri further teaches the conduit is composed of a single piece with at least part of the at least one decks ([0029, 61-62]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger(s) of Roberge in view of Tajiri and Storage to be deck surface heat exchanger(s) as taught by Tajiri, in order to adjust the thermal performance for the given operating conditions(s), thereby balancing the need for cooling with the tolerable aerodynamic drag (Tajiri, [0071]). 
Regarding claim 7, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above.  Roberge in view of Tajiri and Storage as discussed so far, does not teach the at least one of the decks is made of a heat conducting material.
However, Tajiri further teaches the at least one of the decks is made of a heat conducting material ([0030-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger(s) of Roberge in view of Tajiri and Storage to be deck surface heat exchanger(s) as taught by Tajiri, in order to adjust the thermal performance for the given operating conditions(s), thereby balancing the need for cooling with the tolerable aerodynamic drag (Tajiri, [0071]).
Regarding claim 8, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above. Roberge further teaches an inter-flow stream compartment (Fig 2; ISC in Fig 2 below) located between the core engine flow stream and the fan air flow stream (Fig 2), wherein the pressurized air circuit comprises the following, in a direction of the pressurized air flow in the pressurized air circuit: 

    PNG
    media_image5.png
    651
    863
    media_image5.png
    Greyscale

at least one air drawing off point (Fig 2; X in Fig 2 above) supported by a radially internal wall of the inter-flow stream compartment (Fig 2); 
an upstream segment extending through the inter-flow stream compartment as far as the fan flow stream (Fig 2); 
the heat exchanger (118); and
a downstream segment (122) extending through the inter-flow stream compartment from the fan flow stream to the core engine flow stream (Fig 2 ) and extending through a profiled arm (vane(s) V of 108) passing through the core engine flow stream (Figs 2-3).  
Roberge in view of Tajiri and Storage as discussed so far, also teaches the heat exchanger being said at least one of the decks with the pressurized air circuit comprising the at least one of the decks (see claim 1; Tajiri 650). 
And as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger(s) of Roberge in view of Tajiri and Storage to be deck surface heat exchanger(s) as taught by Tajiri, in order to adjust the thermal performance for the given operating conditions(s), thereby balancing the need for cooling with the tolerable aerodynamic drag (Tajiri, [0071]).
Regarding claim 12, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above (including the decks being arranged at the inner radial ends, or roots, of the plurality of vanes, as per Tajiri Fig 7 and Storage Col.3 ll.24-39; Col.6 ll.51-55). Roberge further teaches the plurality of decks are arranged between roots of the plurality of vanes (Figs 1-2 below), 

    PNG
    media_image1.png
    516
    799
    media_image1.png
    Greyscale

    PNG
    media_image5.png
    651
    863
    media_image5.png
    Greyscale

where the plurality of vanes connect to the radially external wall of the inter-flow stream compartment (Figs 1-2 above); the radially external wall of the inter-flow stream compartment being a radially outer wall of the core nacelle (Figs 1-2).
Roberge in view of Tajiri and Storage as discussed so far, does not teach the walls of the plurality of decks forms a ring that prolongs a radially external wall of the inter-flow stream compartment.
However, Tajiri further teaches the walls of the plurality of decks form a ring ([0001]) that prolongs the circumferential wall to which the decks are mounted (Fig 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger(s) of Roberge in view of Tajiri and Storage to be deck surface heat exchanger(s) as taught by Tajiri, in order to adjust the thermal performance for the given operating conditions(s), thereby balancing the need for cooling with the tolerable aerodynamic drag (Tajiri, [0071]).
Furthermore, as discussed previously, Storage teaches the deck heat exchangers between respective external radial ends (Fig 7) or respective internal radial ends (Col.3 ll.24-39; Col.6 ll.51-55) of two adjacent vanes of the plurality of vanes (Fig 7); the internal radial ends being at the external surface of a core nacelle (Figs 7, 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the heat exchanger decks of Roberge in view of Tajiri and Storage at the inner radial ends of the vanes at the core nacelle surface as taught by Storage, because Storage teaches heat exchanger decks may be placed at either the inner radial ends or the outer radial ends of the plurality of vanes as substitutionally equivalent arrangements (Storage, Col.3 ll.24-39, Col.6 ll.51-55). 

Claim 4  is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Tajiri and Storage, and further in view of Freund 20140209286.
Regarding claim 4, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above. Roberge in view of Tajiri and Storage does not teach the conduit includes an add-on element that is fixed to the respective wall of the at least one of the decks.
However, Freund teaches an aircraft turbomachine (10, Fig 1) comprising: a core engine air flow stream (through 20 and 46) passing through a low pressure compressor (18) and a high pressure compressor (30); a fan air flow stream (through 16 and 48) is located around the core engine flow stream and coaxially with the core engine flow stream (Fig 1), the fan air flow stream comprising an air flow straightener (28, 29) acting on air passing in the fan flow stream (Fig 1), the air flow straightener comprising a plurality of vanes (28, 29) distributed around a principal axis (12) of the turbomachine, and decks between vanes (decks 70, 76 extend circumferentially away from and between vanes 29 in Fig 3), each of decks is located between respective internal radial ends (68) of two adjacent vanes of the plurality of vanes (Figs 1-3), each deck comprising a wall (Fig 3 above) partly delimiting the fan flow stream (Figs 1-3); and a fluid circuit comprising a heat exchanger (54) between the fluid in the fluid circuit and the air flow passing through the fan flow stream ([0025-30], Figs 1-3), wherein the heat exchanger is a surface cooler ([0003, 5, 0020, 25-30]) formed from at least one of the decks through which the fluid circuit flow passes (Figs 1-3; [0026-30]), said respective wall of the at least one of the decks exchanging heat between the fluid circuit flow and the air flow passing in the fan flow stream (Figs 1-3; [0003, 5, 0020], [0026-30]); wherein the least one of the decks comprises a conduit (78) in which the fluid flows; and wherein the conduit may include an add-on element that is fixed to the respective wall of the at least one of the decks (e.g. “extruded channels, tubes, or piping that are embedded within the structure of the booster lip 76”; [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface cooler heat exchanger(s) of Roberge in view of Tajiri and Storage to have embedded add-on channels to form the conduits in the decks, in order to provide increased heat dissipation while reducing drag, weight, and cost (Freund, [0002-0010]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Tajiri and Storage, and further in view of Snyder 8910465.
Regarding claim 5, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above. Roberge further teaches a pressurized air inlet port located at an upstream end of the heat exchanger and a pressurized air outlet port located at a downstream end of the heat exchanger, along an air flow direction in the fan air flow stream (Fig 2).  
Roberge in view of Tajiri and Storage as discussed so far, does not teach the at least one of the decks comprises the pressurized air inlet port located at the respective upstream end of the at least one of the deck and the pressurized air outlet port located at the respective downstream end of the at least one of the decks, along the air flow direction in the fan air flow stream.  
However, Snyder teaches a heat exchanger (42) in/on a surface delimiting a fan flow stream (30) where pipes 50 and 52 are each one of a fluid inlet and a fluid outlet for the heat exchanger, arranged at a respective one of an upstream or downstream end of the heat exchanger (Fig 2). Snyder further teaches that parallel flow, cross flow, mixed flow, and counter flow heat exchangers are substitutionally equivalent structural heat exchanger arrangements (Col.5 ll.4-6). Parallel flow corresponds to heat exchanger fluid flow in the same direction as the fan flow stream, thus the heat exchanger inlet being upstream of the heat exchanger outlet (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an upstream inlet and a downstream outlet for the deck heat exchanger of Roberge in view of Tajiri and Storage as taught by Snyder, because Snyder teaches such an inlet/outlet arrangement with a parallel flow heat exchanger is usable for a gas turbine engine at a surface delimiting a fan flow stream for cooling a core airflow (Snyder, Col.4 l.59 - Col.5 l.7). 
Regarding claim 6, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above. Roberge in view of Tajiri and Storage as discussed so far, does not teach the at least one of the decks comprises a pressurized air inlet port located at a respective downstream end of the at least one of the decks and a pressurized air outlet port located at a respective upstream end of the at least one of the decks, along the air flow direction in the fan air flow stream.  
However, Snyder teaches a heat exchanger (42) in/on a surface delimiting a fan flow stream (30) where pipes 50 and 52 are each one of a fluid inlet and a fluid outlet for the heat exchanger, arranged at a respective one of an upstream or downstream end of the heat exchanger (Fig 2). Snyder further teaches that parallel flow, cross flow, mixed flow, and counter flow heat exchangers are substitutionally equivalent structural heat exchanger arrangements (Col.5 ll.4-6). Counter flow corresponds to heat exchanger fluid flow in the opposite direction of the fan flow stream, thus the heat exchanger inlet being downstream of the heat exchanger outlet (Fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a downstream inlet and an upstream outlet for the deck heat exchanger of Roberge in view of Tajiri and Storage as taught by Snyder, because Snyder teaches such an inlet/outlet arrangement with a counter flow heat exchanger is usable for a gas turbine engine at a surface delimiting a fan flow stream for cooling a core airflow (Snyder, Col.4 l.59 - Col.5 l.7). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Tajiri and Storage, and further in view of Benjamin 9234463.
Regarding claim 9, Roberge in view of Tajiri and Storage teaches all the limitations of the claimed invention as discussed above. Roberge in view of Tajiri and Storage does not teach said at least one component of the turbomachine includes a low pressure shaft of the turbomachine.
However, Benjamin teaches that compressed air, cooled in a heat exchanger (46), may be used for cooling a low pressure shaft (14) of a gas turbine engine (Figs 1-2). The low pressure shaft cooling air also cools the high pressure spool tie shaft (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the low pressure shaft of Roberge in view of Tajiri and Storage as taught by Benjamin, in order to provide tie shaft temperature control from the high pressure compressor air system without the addition of major rotating air-system hardware (Benjamin, Col.1 ll.35-39).

Response to Arguments
Applicants arguments filed 20 May 2022 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741